Exhibit 99.5 Item 8. Financial Statements and Supplementary Data. The Financial Statements and Supplementary Data of Leucadia National Corporation (“the Company”) included in this Exhibit 99.5 have been revised to reflect Keen Energy Services, LLC (“Keen”) as a discontinued operation in the Company’s consolidated financial statements and to reflect the retrospective adoption of new accounting guidance on the presentation of comprehensive income.All other information included in this exhibit remains unchanged and does not reflect any other events or developments that have occurred subsequent to February 27, 2012.More current information is included in the Company’s quarterly report on Form 10-Q for the period ended September 30, 2012 and other filings with the Securities and Exchange Commission.This exhibit should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations included in exhibit 99.3. F-1 Report of Independent Registered Public Accounting Firm Tothe Board of Directors and Shareholders of Leucadia National Corporation: In our opinion, the consolidated financial statements listed in the index appearing under Item 15(a)(1) present fairly, in all material respects, the financial position of Leucadia National Corporation and its subsidiaries (the “Company”) at December 31, 2011 and 2010, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America.In addition, in our opinion, the financial statement schedule listed in the index appearing under Item 15(a)(2) presents fairly, in all material respects, the information set forth therein when read in conjunction with the related consolidated financial statements.Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).The Company's management is responsible for these financial statements and financial statement schedule, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in "Management's Report on Internal Control over Financial Reporting" appearing under Item 9A.Our responsibility is to express opinions on these financial statements, on the financial statement schedule, and on the Company's internal control over financial reporting based on our integrated audits.We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects.Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. As described in “Management’s Report on Internal Control Over Financial Reporting,” management has excluded National Beef Packing Company, LLC from its assessment of internal control over financial reporting as of December 31, 2011 because it was acquired by the Company during 2011. We have also excluded National Beef Packing Company, LLC from our audit of internal control over financial reporting. National Beef Packing Company, LLC is a consolidated subsidiary whose total assets represent 19% of the related consolidated assets as of December 31, 2011. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP New York, New York February 27, 2012, except with respect to our opinion on the consolidated financial statements insofar as it relates to the effects of discontinued operations discussed in Note 5, paragraph 6 and the change in the presentation of comprehensive income discussed in Note 2(n), paragraph 3, as to which the date is December 5, 2012. F-2 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2011 and 2010 (Dollars in thousands, except par value) ASSETS Current assets: Cash and cash equivalents $ $ Investments Trade, notes and other receivables, net Inventory Current deferred tax asset – Prepaids and other current assets Current assets of discontinued operations Total current assets Non-current investments ($432,768 and $413,858 collateralizing current liabilities) Intangible assets, net and goodwill Deferred tax asset, net Other assets Property, equipment and leasehold improvements, net Investments in associated companies ($1,198,029 and $1,314,227 measured using fair value option) Non-current assets of discontinued operations Total $ $ LIABILITIES Current liabilities: Trade payables and expense accruals $ $ Other current liabilities Securities sold under agreements to repurchase Debt due within one year Current liabilities of discontinued operations Total current liabilities Other non-current liabilities Long-term debt Non-current liabilities of discontinued operations Total liabilities Commitments and contingencies Redeemable noncontrolling interests in subsidiary – EQUITY Common shares, par value $1 per share, authorized 600,000,000 shares; 244,582,588 and 243,808,147 shares issued and outstanding, after deducting 47,006,711 and 47,525,707 shares held in treasury Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Leucadia National Corporation shareholders’ equity Noncontrolling interest Total equity Total $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the years ended December 31, 2011, 2010 and 2009 (In thousands, except per share amounts) REVENUES AND OTHER INCOME: Manufacturing $ $ $ Gaming entertainment Investment and other income Net securities gains (losses) ) EXPENSES: Manufacturing cost of sales Direct operating expenses for gaming entertainment Interest Salaries and incentive compensation Depreciation and amortization Selling, general and other expenses Income (loss) from continuing operations before income taxes and income (losses) related to associated companies ) Income tax provision (benefit): Current Deferred ) – ) Income (loss) from continuing operations before income (losses) related to associated companies ) Income (losses) related to associated companies, net of income tax provision (benefit) of $(218,321), $(5,745) and $25,567 ) Income from continuing operations Income (loss) from discontinued operations, net of income tax (benefit) of $(1,072), $(2,350) and $(57) ) Gain on disposal of discontinued operations, net of income tax provision of $3,384, $0 and $0 – Net income Net (income) loss attributable to the noncontrolling interest ) Net income attributable to Leucadia National Corporation common shareholders $ $ $ (continued) The accompanying notes are an integral part of these consolidated financial statements. F-4 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS, continued For the years ended December 31, 2011, 2010 and 2009 (In thousands, except per share amounts) Basic earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ $ $ Income (loss) from discontinued operations ) Gain on disposal of discontinued operations – Net income $ $ $ Diluted earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ $ $ Income (loss) from discontinued operations ) Gain on disposal of discontinued operations – Net income $ $ $ Amounts attributable to Leucadia National Corporation common shareholders: Income from continuing operations, net of taxes $ $ $ Income (loss) from discontinued operations, net of taxes ) Gain on disposal of discontinued operations, net of taxes – Net income $ $ $ The accompanying notes are an integral part of these consolidated financial statements. F-5 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) For the years ended December 31, 2011, 2010 and 2009 (In thousands) (Unaudited) Net income $ $ $ Other comprehensive income (loss): Net unrealized holding gains (losses) on investments arising during the period, net of income tax provision (benefit) of $(171,702), $(21,983) and $36,348 ) Less: reclassification adjustment for net (gains) losses included in net income (loss), net of income tax provision (benefit) of $(245,597), $(3,146) and $0 ) ) Net change in unrealized holding gains (losses) on investments, net of income tax provision (benefit) of $(417,299), $(25,129) and $36,348 ) Net unrealized foreign exchange gains (losses) arising during the period, net of income tax provision (benefit) of $372, $(1) and $51 ) Less: reclassification adjustment for foreign exchange gains (losses) included in net income (loss), net of income tax provision (benefit) of $0, $(96) and $0 – ) – Net change in unrealized foreign exchange gains (losses), net of income tax provision (benefit) of $372, $(97) and $51 ) Net unrealized gains (losses) on derivatives arising during the period, net of income tax provision (benefit) of $0, $4 and $16 – Less: reclassification adjustment for derivative gains (losses) included in net income (loss), net of income tax provision (benefit) of $0, $0 and $0 – – – Net change in unrealized derivative gains (losses), net of income tax provision (benefit) of $0, $4 and $16 – Net pension and postretirement gain (loss) arising during the period, net of income tax provision (benefit) of $(13,919), $132 and $(38) Less: reclassification adjustment for pension and postretirement (gains) losses included in net income (loss), net of income tax provision (benefit) of $590, $245 and $30 Net change in pension liability and postretirement benefits, net of income tax provision (benefit) of $(13,329), $377 and $(8) Other comprehensive income (loss), net of income taxes ) Comprehensive income (loss) ) Comprehensive (income) loss attributable to the noncontrolling interest ) Comprehensive income (loss) attributable to Leucadia National Corporation common shareholders $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. F-6 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended December 31, 2011, 2010 and 2009 (In thousands) Net cash flows from operating activities: Net income $ $ $ Adjustments to reconcile net income to net cash provided by (used for) operations: Deferred income tax provision (benefit) ) Depreciation and amortization of property, equipment and leasehold improvements Other amortization Share-based compensation Excess tax benefit from exercise of stock options ) ) ) Provision for doubtful accounts Net securities (gains) losses ) ) (Income) losses related to associated companies ) ) Distributions from associated companies Net (gains) losses related to real estate, property and equipment, and other assets ) ) Income related to Fortescue’s Pilbara project, net of proceeds received ) ) Bargain purchase gain related to Keen – – ) Common shares received in connection with lawsuit resolution – – ) (Gain) loss on buyback of debt ) Loss on debt conversion – – (Gain) loss on disposal of discontinued operations ) ) – Change in estimated litigation reserve ) – Pension plan settlement charge – – Investments classified as trading, net – – ) Net change in: Restricted cash ) ) Trade, notes and other receivables 92 ) Prepaids and other assets ) ) Trade payables and expense accruals ) ) Other liabilities ) ) Deferred revenue ) ) ) Income taxes payable ) Other ) ) ) Net cash provided by (used for) operating activities ) Net cash flows from investing activities: Acquisition of property, equipment and leasehold improvements ) ) ) Acquisitions of and capital expenditures for real estate investments ) ) ) Proceeds from disposals of real estate, property and equipment, and other assets Proceeds from (payments related to) disposal of discontinued operations, net of expenses and cash of operations sold – Acquisitions, net of cash acquired ) ) ) Proceeds from lawsuits and other settlements – Net change in restricted cash Advances on notes and other receivables ) ) ) Collections on notes, loans and other receivables Investments in associated companies ) ) ) Capital distributions and loan repayment from associated companies Purchases of investments (other than short-term) Proceeds from maturities of investments Proceeds from sales of investments Other ) Net cash provided by (used for) investing activities ) ) (continued) The accompanying notes are an integral part of these consolidated financial statements. F-7 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS, continued For the years ended December 31, 2011, 2010 and 2009 (In thousands) Net cash flows from financing activities: Issuance of debt, net of issuance costs $ $ $ Reduction of debt ) ) ) Purchase of interest in subsidiary by noncontrolling interest – – Premium paid on debt conversion – – ) Issuance of common shares Purchase of common shares for treasury ) ) – Excess tax benefit from exercise of stock options 15 Dividends paid ) ) – Other ) ) ) Net cash provided by (used for) financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at January 1, including cash classified as current assets of discontinued operations Cash and cash equivalents at December 31, including cash classified as current assets of discontinued operations $ $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ $ $ Income tax payments (refunds), net $ $ $ ) Non-cash financing activities: Issuance of common shares for debt conversion $
